Spatt, J.
(concurring in part and dissenting in part). I concur to affirm the jury’s findings of fact as to liability for the reasons stated in the majority opinion. As to the summation issue, I disagree with the determination of the majority and would hold that in a medical malpractice case, the plaintiff’s counsel cannot request a specific dollar amount for general damages for pain and suffering and permanent injuries. In my view, such a practice is impermissible under the statutory and common law of this State.
At the outset, it is clear that, in a medical malpractice case, as in any other civil lawsuit, counsel have an absolute right to discuss the evidence in the case, which may include the sums set forth in the bill of particulars and proven for medical expenses and loss of earnings, past and future, and other special damages, just as they may discuss any other evidence in the case before the jury. As to those damages, counsel may, of course, request specific sums in summation. The discussion here concerns counsel’s request of a specific monetary amount from the jury for pain and suffering and permanent injuries. In a medical malpractice case, this practice is impermissible on two separate but related grounds: namely, (1) the common law of this State only permits comments on the amount sued for in the pleadings, and (2) such comments in a medical malpractice case would be contrary to the legislative intent underlying CPLR 3017 (c) which prohibits a specific monetary demand in the pleadings. As CPLR 3017 (c), in effect, created a departure from the common law in this regard, it is necessary to first review the rule in this State which is the basis for counsel’s request to a jury for general damages.
*433The law is well established that the right to make a specific monetary demand to a jury is governed by the contents of the complaint or counterclaim. The oft-repeated statement of the law is, the " 'plaintiffs counsel is entitled to place before the jury his client’s contentions in this regard as set forth in the complaint and is therefore entitled to state the amount of damages demanded’ ” (Terone v Anderson, 54 AD2d 562, 563; emphasis supplied; Williams v Long Is. R. R., 41 AD2d 940, 942; Rice v Ninacs, 34 AD2d 388, 392). These cases are the progeny of the seminal case of Tisdale v President of Del. & Hudson Canal Co., 116 NY 416), in which the Court of Appeals held: "The object of pleadings is to define the issue between the parties and when an issue of fact is tried before a jury they cannot appreciate the evidence, as it is given, unless they know the nature of the issues to be decided. Hence it is customary and proper for counsel, in opening, to tell the jury what the issues are as well as what they expect to prove * * * The pleadings are before the court, not as evidence, but to point out the object to which evidence is to be directed * * * It is evident, therefore, that the established practice does not require that the contents of the pleading should be concealed from the jury, as improper evidence is required to be kept from their attention. On the contrary, as the pleadings mark the boundaries within which the proof must fall, counsel upon either side are permitted to point out where they claim those boundaries are, before they introduce their evidence. So, when summing up, they restate the issues in order to logically apply the evidence to them” (Tisdale v President of Del. & Hudson Canal Co., supra, at 419-420; emphasis supplied).
In Rice v Ninacs (supra), the Appellate Division, Third Department, clearly stated the rule in this regard, as follows:
"In any event, there is no merit to defendant’s contention that it was improper for plaintiffs counsel to state on summation the amount demanded in the complaint. 'Pleadings are always before the court without being formally offered in evidence. They may be referred to by counsel during the trial and their contents may easily be brought to the attention of the jury.’ (Newton v. Livingston County Trust Co., 231 App. Div. 355, 362; Holmes v. Jones, 121 N. Y. 461, 466) * * *
"The extent of damages sustained by an injured plaintiff and the compensation due therefor is one of the principal issues in a personal injury action. Under the rule, of the Tisdale case, plaintiff’s counsel is entitled to place before the *434jury his client’s contentions in this regard as set forth in the complaint and is therefore entitled to state the amount of damages demanded” (Rice v Ninacs, supra, at 391-392).
In 1983, the Court of Appeals again addressed this issue in Tate v Colabello (58 NY2d 84), a motor vehicle accident case, as follows: "Nor is there any more merit to defendants’ contention that a motion for a mistrial should have been granted when plaintiff’s counsel, in summation, took the liberty to 'suggest’ the sum he believed appropriate compensation for the injuries sustained, the amount he thus named being within that demanded in the complaint. It goes without saying that one of the functions of the jurors in this case was to translate the value of the infant’s injuries and of her consequent pain and suffering into dollars and cents. In support of the path of reasoning by which he would persuade them on this subject, it was counsel’s privilege 'to place before the jury his client’s contentions in this regard’ and, to this end, he was 'entitled to state the amount of damages demanded’ (Rice v Ninacs, 34 AD2d 388, 392 * * *)” (Tate v Colabello, supra, at 87; emphasis supplied).
Other cases which have similarly relied upon the ad damnum clause as a basis for a monetary request to the jury are Rush v Sears, Roebuck & Co. (92 AD2d 1072) and Kusisto v McLean (52 AD2d 674).
In a similar vein, the Court of Appeals in Loomis v Civetta Corinno Constr. Corp. (54 NY2d 18, rearg denied 55 NY2d 801), held that a motion could be made after the verdict to increase the ad damnum clause to conform to the amount of the verdict. It is relevant to this discussion that in cases not involving medical malpractice, even after the verdict is rendered, it is necessary for the plaintiff to move to increase the ad damnum to conform to the verdict, supporting the theory that the ad damnum clause continues to be the crucial factor in setting the outer limits of a request to the jury for money damages.
The plaintiff’s counsel is entitled to place before the jury his clients’ contentions as to the amount of damages set forth in the complaint at various stages of the trial: during voir dire (Pratt v Susquehanna Val. Cent. School Disk, 62 AD2d 1118), in the opening statement (Tisdale v President of Del. & Hudson Canal Co., 116 NY 416, supra), and during summation. Of course, whenever such an amount is disclosed to the jury by counsel, the court should issue a curative charge "that *435the jury must determine the amount of its verdict solely from the evidence, [and] that the allegations of plaintiffs complaint are not evidence and should not be considered as such by the jury in fixing the amount of its verdict” (Terone v Anderson, supra, at 563; see also, Pratt v Susquehanna Val. Cent. School Dist., supra; Williams v Long Is. R. R., supra; PJI 2:280).
Thus, prior to 1976, when CPLR 3017 (c) was enacted affecting only medical malpractice cases, the general rule clearly enunciated in this State was that the ad damnum clause of the complaint or counterclaim governed the amount that a party can request from a jury and the amount a jury can award. In 1980, CPLR 3017 (c) was amended to include actions against a municipal corporation, so that at the present time, the Tisdale, Rice and Tate rule is applicable to all civil actions to recover money damages in cases not involving medical malpractice or municipal corporations. It is in light of this common-law rule, solely dependent upon the amount set forth in the pleading, that we must analyze the impact of CPLR 3017 (c).
The Legislature enacted CPLR 3017 (c) as one of the provisions in a far-ranging 1976 medical malpractice bill (L 1976, ch 955) which was designed "to assure the continued availability of medical malpractice insurance to the doctors and hospitals in this State at reasonable rates” (1976 McKinney’s Session Laws of NY, Governor’s Special Message, at 2428). This bill amended provisions of the Insurance Law, the Judiciary Law and the CPLR. CPLR 3017 was amended to add a subdivision (c), which provided, in relevant part, that "[i]n an action for medical malpractice * * * the complaint, counterclaim, cross-claim, interpleader complaint, and third-party complaint shall contain a prayer for general relief but shall not state the amount of damages to which the pleader deems himself entitled” (CPLR 3017 [c]).
The statute is silent as to the propriety of stating a specific sum to the jury in summation or at any other stage of the trial. There is nothing in the legislative history or the judicial gloss which indicates that the Legislature ever considered the issue, of specific monetary requests to a jury in summation. Therefore, it is necessary to review the legislative history and surrounding circumstances to attempt to ascertain the legislative' intent (McKinney’s Cons Laws of NY, Book 1, Statutes § 92). This court should consider the problems the Legislature sought to ameliorate and construe the statute in question so that it provides a remedy for those problems.
*436In his special message to the Legislature, Governor Hugh L. Carey discussed this provision of his over-all program, as follows:
"This legislation would require that a pleading in a medical malpractice case contain a prayer for general relief, rather than a demand for a specific amount of dámages.
"Presently, demands in medical malpractice cases may be alleged by the plaintiff in any amount and are generally well in excess of the ultimate recovery. The amount demanded, however, very often receives extensive publicity in the news media, thereby unfairly damaging the reputation of the doctor or hospital involved. It is also contended that, especially in medical malpractice cases, exaggerated demands are used to precondition the jury and result in excessively high awards” (1976 McKinney’s Session Laws of NY, Governor’s Special Message, at 2428; emphasis supplied).
Clearly, one of the problems sought to be remedied by this statute was to negate the use of alleged "exaggerated” demands to "precondition the jury”. Presumably, "the jury” refers to the particular jury to whom such a demand is made, which could result in "excessively high awards”. The material included in legislative bill jacket is not enlightening on this issue. Most commentators simply noted that CPLR 3017 (c) would prevent a demand for specific money damages in the complaint, without amplification. A committee was appointed by Governor Carey to "review the entire medical malpractice question in New York”. (1975 Public Papers of Gov. Hugh L. Carey, at 1699.) This committee was chaired by William J. McGill and prepared a 292-page report that provides little - insight into legislative intent concerning this issue. The portion of the report dealing with CPLR 3017 (c) falls under the general heading "Limitation of Damages” and discusses only the question of adverse publicity.
In his 1976 Practice Commentaries to CPLR 3017 (c), Professor Siegel commented on the statute as follows: "The original Commentary C3017:l notes that it is common practice in New York, in a money action, to state in the wherefore clause of the complaint the precise amount sought. That practice is now being changed, and statement of a specific sum precluded, in an action for medical malpractice. The change is effected by the addition of Subdivision (c) to CPLR 3017. Hence, even if the court’s usual practice is to allow the plaintiff on summation to tell the jury how much the complaint demands (prac*437tice statewide is not uniform in this respect), there will be nothing to tell, hereafter, in a medical malpractice action, which will leave the jury to calculate the plaintiffs damages without the plaintiffs complaint demand as a guide. The amendment obviously postulates it to be a bad guide, in any event” (Siegel, 1976 Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3017:ll, at 47 [1987 Pocket Part]).
The legislative history with regard to the addition of municipal corporations to the shelter provided by CPLR 3017 (c) is also not instructive (L 1980, ch 686, § 2). It appears that with respect to municipal corporations, the Legislature may have been concerned with, among other matters, the effect of "exaggerated” demands upon insurance carriers in establishing reserves (see, 3 Weinstein-Korn-Miller, NY Civ Prac If 3017.14).
Our colleagues stress the importance of preventing "adverse publicity” as underlying the legislative intent in enacting CPLR 3017 (c). Although this was perceived to be an important consideration with regard to physicians, it has a much more limited application to municipalities which have faced a purported insurance crisis similar to the medical profession.
Surprisingly, since CPLR 3017 (c) was enacted in 1976, this problem has not often surfaced. However, with the increasing familiarity of the tort bar with the summation problem raised by CPLR 3017 (c), the issue is now being pressed before the Trial Judges and the appellate courts with greater frequency. Apparently, in the first several years after the enactment of the statute, in the event plaintiffs’ counsel would state a monetary figure to the jury in a medical malpractice case, an objection on this ground would bring forth a curative charge and the matter would be put to rest. Increasingly, in the past several years, in medical malpractice cases, experienced trial counsel now ask for presummation rulings on this subject and have received varying responses.
In 1981, in Vargas v Rosal-Arcillas (108 Misc 2d 881, 884 [Sup Ct, Queens County]), Justice Lonschein stated that, "The purpose of this section is to prevent a plaintiff from impressing a jury by reading the ad damnum clause to them”. In 1983, in Thornton v Montefiore Hosp. (120 Misc 2d 1003, 1005 [Sup Ct, Bronx County]), counsel for the plaintiff had requested $8,000,000 from the jury, and, without an amount in the complaint, obtained a verdict for $2,600,000. In deciding *438defendant’s motion to set aside the verdict, Justice Mercorella reduced the award to $925,030, and stated (at 1005) that "the amounts awarded may have been influenced by plaintiff’s counsel’s request in summation”. With regard to the propriety of such a request in a medical malpractice case, the court made the following comment: "The court does have some reservations about this practice and would suggest some legislative action such as was taken in enacting CPLR 3017 (subd [c]). (Note that the Tate case apparently involved a complaint with a monetary demand where counsel has a privilege to suggest the amount demanded in the ad damnum clause of the complaint whereas the matter at hand is a medical malpractice case where only a prayer for general relief is permitted and plaintiff shall not state the amount of damages sought [CPLR 3017, subd (c).]) Yet there appears to be no prohibition on the part of counsel to suggest an amount that the jury may award. (Tate v Colabello, supra.)” (Thornton v Montefiore Hosp., supra, at 1005.)
On appeal in Thornton, the Appellate Division, First Department, further reduced the award to $484,480 and did not address the issue of the plaintiff’s monetary request in summation (see, Thornton v Montefiore Hosp., 99 AD2d 1024).
In the first direct appellate review of the effect of CPLR 3017 (c), the Appellate Division, Third Department, held that a party is not permitted to request a specific dollar amount for damages for pain and suffering in a medical malpractice case (see, Bechard v Eisinger, 105 AD2d 939; see also, Bagailuk v Weiss, 110 AD2d 284). In Bechard, the effect in summation of CPLR 3017 (c) was stated as follows: "CPLR 3017 (subd [c]) prohibits the pleadings in a malpractice action from containing a demand for a dollar amount of damages. The purpose of this stricture is, in part, to curb the effect of exaggerated demands for damages which could be read to the jury and thereby bias them towards making excessive awards (McKinney’s Session Laws of NY, 1976, Governor’s Special Message, p 2428; Siegel, Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3017, 1983-1984 Pocket Part, pp 26-27). An attorney’s reference in his jury summation in a malpractice trial to a specific dollar amount as an appropriate award is just as likely to produce the jury reaction which CPLR 3017 (subd [c]) was drafted to prevent. Accordingly, such statements might well be held to constitute reversible error” (Bechard v Eisinger, supra, at 941).
Although specific legislative intent as to whether, in a *439medical malpractice case, CPLR 3017 (c) would preclude the practice of requesting a monetary amount in summations is not readily apparent, the Legislature is presumed to know the common law when it enacts a statute (McKinney’s Cons Laws of NY, Book 1, Statutes § 191). We must, therefore, assume that the Legislature was aware that, by enacting CPLR 3017 (c), counsel would be inhibited from mentioning specific sums of money in summation as they had been permitted to do under the Tisdale, Rice and Tate line of cases. Further, the underlying Legislative purpose in enacting the entire package 0 of medical malpractice legislation in 1976 was to attempt to reduce the cost of medical malpractice insurance. The statute is presumed to have effectuated the result intended. The law calls for a reasonable construction of the statute. In so doing, can we determine that CPLR 3017 (c) was intended only to prevent pretrial publicity rather than the immediate effect on a trial jury or the repercussions of postverdict publicity? The common-law standard dependent upon a monetary figure set forth in the complaint superimposed upon the CPLR 3017 (c) prohibition leads to the conclusion that a summation request as to general damages has been legislatively abrogated.
To hold that a medical malpractice complaint which can contain no specific monetary demand permits the plaintiff’s counsel to make any monetary request to the jury deemed appropriate by counsel would give greater rights to a plaintiff in a medical malpractice case than in any other type of civil tort litigation wherein counsel is held within the bounds of the amount specified in the complaint. The Legislature certainly never intended such a result. However speculative, artificial and unrealistic the amount demanded in a complaint may be, it nevertheless serves as a self-created cap that the monetary request and verdict cannot exceed and thus acts as some guideline for counsel and the court. Significantly, this limiting figure has been the only basis used by our courts in giving counsel the right to place a monetary figure for general damages before a jury. Without the "amount in the complaint” doctrine enunciated in the Tisdale, Rice and Tate line of cases, there is no authority in our law for such a practice, and we are bound by these precedents. Further, there are remedial procedures which may be taken to correct either grossly inadequate or excessive verdicts at the trial and appellate levels. In fact, this case presents a proper case for the application of such a remedial procedure.
My colleagues in the majority suggest an unprecedented *440approach to this dilemma in a medical malpractice case by requiring the Trial Judge to determine a "reasonable figure” based on the Judge’s interpretation of the evidence, which "reasonable figure” the plaintiffs counsel can then suggest to the jury in summation. This "reasonable figure” determination would initiate an entirely new and previously unknown procedure in medical malpractice and municipal liability cases not authorized by any statute or rule and is a novel approach to civil litigation. According to the majority opinion, the basis for the innovative new procedure is to be found in the holding in Tate v Colabello (58 NY2d 84, supra). A review of the Tate case reveals that it is not a medical malpractice case, that the complaint contained a money damages demand, and that the plaintiffs counsel in summation suggested a sum to the jury which was "within that demanded in the complaint” (Tate v Colabello, supra, at 87). I see in the Tate ruling no departure from the prior rule merely because counsel suggested a figure to the jury less than the amount demanded in the complaint. That practice is a common and long-standing one in the trial courts. The practice of permitting counsel to suggest a figure less than the amount demanded in the complaint is surely permissible since the amount demanded is a ceiling only and not a mandatory number. Further, there is no statement in the Tate holding, directly or indirectly, requiring the Trial Judge to determine the figure to be suggested to the jury by the plaintiffs counsel. In my view, rather than a "departure from the prior rule”, Tate is a reaffirmation of the well-settled principle that the ad damnum sets the maximum limits for either a monetary request in summation or the amount of the verdict itself (see, Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, supra).
Also unclear is whether this new procedure would permit counsel to place before the jury at other stages of the trial such as the voir dire and openings their contentions as to the amount of general damages. The majority opinion discusses this issue only in the context of attorneys’ summations, and states that the Trial Judge could make a "reasonable figure” determination prior to summations based upon the evidence. Pursuant to this proposed procedure, the Trial Judge would have to determine what is a "reasonable figure” either prior to the commencement of the trial to permit counsel to place this monetary amount before the jury in the voir dire and their openings, or, if this rule is intended to preclude counsel from mentioning any figure during any prior stages of the *441trial, prior to summation. In the event this rule is interpreted so as to permit the continuation of the practice of permitting attorneys to mention a monetary figure during voir dire or in opening statements, implementation of the rule would require, at the least, an extensive pretrial conference preceded, perhaps, by formal motion papers, including medical affidavits, so that the parties could lay bare their proof as to damages.
Further, the court’s determination of the "reasonable figure” could lead to additional problems such as the potential of disparate determinations by different Trial Judges as to a "reasonable figure” for similar injuries, the manner and timing of appellate review, and the effect of such a determination by the Trial Judge upon a motion to set aside a verdict as either excessive or inadequate. Also, the spectre of an appellate reversal or modification of the "reasonable figure”, a subject which undoubtedly will attract the attention of appellate counsel, would place the ultimate verdict in the usual lengthy medical malpractice trial in greater jeopardy.
In sum, I decline to adopt the imposition of a new procedural "reasonable figure” determination by the Trial Judge on the grounds that (1) it is an unnecessary departure from the established Tisdale, Rice and Tate "amount in the pleadings” precedent in this State, (2) such a procedure is unauthorized by statute, rule or common-law precedent, and (3) such an additional step would present new and unusual trial and appellate problems not envisioned by the Legislature or previously sanctioned by our courts.
I am not inclined to depart from the common-law rule of confining the amount requested in summations to the monetary limitation in the pleadings. To do otherwise would not only be contrary to the legislative intent and purpose in medical malpractice cases, but it would create a class of litigants with different and arguably greater rights than all others in civil litigation. Thus, in this case, the trial court properly refused to grant the plaintiffs’ application to request a specific monetary sum for general damages during summation.
Finally, the plaintiffs contend that the jury award totaling $147,000 was grossly inadequate. I agree. Therefore, the judgment should be reversed and a new trial granted limited to the issue of damages only, unless the defendant stipulates to increase the verdict in favor of the plaintiff Willi Braun to $300,000 and Melitta Braun to $50,000, to be reduced by 35% *442representing Willi Braun’s comparative negligence, and to the entry of an amended judgment accordingly.
Brown and Rubin, JJ., concur with Bracken, J.; Spatt, J., concurs in part and dissents in part and votes to reverse the judgment, on the facts and in the exercise of discretion, and to grant a new trial on the issue of damages only, unless the defendant stipulates to increase the verdict in favor of the plaintiff Willi Braun to $300,000 and in favor of the plaintiff Melitta Braun to $50,000, to be reduced by 35% representing Willi Braun’s comparative negligence, and to the entry of an amended judgment accordingly, and in the event he so stipulates, to affirm the judgment as so increased and amended, with an opinion in which Mangano, J. P., concurs.
Justice Rubin has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the judgment is reversed, on the law, and a new trial is granted limited to the issue of damages only, with costs to abide the event. The findings of fact on the issue of liability are affirmed.